DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However applicant argues that the cited reference fails to disclose the limitation “increasing the observation signals by an amount corresponding to the directivity of the channel that was formed in advance. 
In reply examiner respectfully disagree because Matheja discloses generate an emphasized signal for each observation signal (Sound information from the user speaking into the microphone)  by increasing the observation signal by an amount corresponding to the microphone corresponding to the channel for the observation signal; (Section 0030, lines 1-5- thus the signal output by the speech signal enhancement module reads on emphasized signal since sound information is amplified or increased by the enhancement module-NB)
               (NB- Thus the sound information from the user is enhanced/amplified/increased by the speech signal enhancement module to generate an enhanced or amplified or emphasized signal to a loudspeaker) 
                  Mathejia does not disclose increasing or amplifying an observation signal by an amount corresponding to the directivity microphone and form directivity.
Matsuura discloses increasing or amplifying an observation signal by an amount corresponding to the directivity microphone (Section 0035, lines 3-6- thus “The directivity information includes degrees of amplification (increasing)  with respect to the audio signals from the microphones (observation signal) and form directivity the number of audio signal channels to be obtained after the directivity signal processing and form directivity”- thus the signal of the microphones are amplified with the directivity information). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enhancing the signal of a microphone with directivity information. The motivation is to enhance the quality of the signal from each microphone without interference. 




 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matheja (20160261951) in view of Matsuura (20110135101).
Claim 1, Matheja discloses a voice extraction device comprising: 
a processor programmed to form beamforming processing (Section 0029, lines 6-7- thus the system includes beamforming processing-Section 0032, lines 6-9 beamforming with common microphone array)  for each microphone in a microphone array including a plurality of microphones, (Section 0028, lines 4-6- the microphone arrangement reads on the  microphone array) each microphone corresponding to one of a plurality of channels; (Section 0039,lines 1-3 and 9-11- values for the necessary full band VAD for each channel means each microphone with a voice activity detection has its own channel- please see fig. 2A and 2B shows channels 1,2,3 and 4 for array microphones 1,2,3 and 4 respectively)  
           acquire an observation signal (Section 0028, lines 5-6-sound information such as speech from a human speaker reads on the observation signal) for each channel that is a signal of voice received by the channel; (Section 0039, lines 9-11, fig. 2A and 2B-thus specific counters (speech activity) are increased for each channel that specifics speakers are active thus the channel of the microphone with the speaker speaking gets its counter increased-See NB). 
  (NB- thus a channel with Counter max represents a microphone with a person speaking-please see section 0039, lines 20-23)
             generate an emphasized signal for each observation signal (Sound information from the user speaking into the microphone)  by increasing the observation signal by an amount corresponding to the microphone corresponding to the channel for the observation signal; (Section 0030, lines 1-5- thus the signal output by the speech signal enhancement module reads on emphasized signal since sound information is amplified or increased by the enhancement module-NB)
               (NB- Thus the sound information from the user is enhanced/amplified/increased by the speech signal enhancement module to generate an enhanced or amplified or emphasized signal to a loudspeaker) 
	generate, for each of the channels, frequency distribution of amplitude of the generated emphasized signal  (Section 0061, lines 5-14 thus the “frequency-wise selection is only done for the amplitude” this means for each signal from any of the microphone arrays, a frequency distribution is generated) and 
 	select a channel corresponding to a voice signal used for voice recognition from among the channels based on the generated frequency distribution corresponding to the respective channels. (Section 0064, lines 5-8- thus the speaker activity detection module can be used for selecting the channel with the best signal quality in a frequency-selective manner- thus the channel with the best frequency signal is selected)
Mathejia does not disclose increasing or amplifying an observation signal by an amount corresponding to the directivity microphone and form directivity.
Matsuura discloses increasing or amplifying an observation signal by an amount corresponding to the directivity microphone (Section 0035, lines 3-6- thus “The directivity information includes degrees of amplification (increasing)  with respect to the audio signals from the microphones (observation signal) and form directivity the number of audio signal channels to be obtained after the directivity signal processing and form directivity”- thus the signal of the microphones are amplified with the directivity information- directional amplification). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enhancing the signal of a microphone with directivity information. The motivation is to enhance the quality of the signal from each microphone without interference. 

	Claim 2, Matheja in view of Matsuura discloses wherein the processor is programmed to output, to a recognition device for performing voice recognition, a voice signal corresponding to the selected channel from among the channels of the microphone array.  (Matheja: Section 0067, lines 1-8- thus “the speaker activity detection module , the speaker, the maximum signal-to-noise ratio and the available microphone signals is selected if the selected channel also has the highest signal energy at the sametime” – this means the microphone with its corresponding channel that has the maximum speech energy (speaker talking in it) is selected to output the signal for the loud speakers-Section 0030, lines 4-5).  
	Claim 3, Matheja in view of Matsuura discloses wherein the processor is programmed to select a channel corresponding to the observation signal serving as the voice signal used for voice recognition from among the channels  (Matheja: Section 0111, lines 1-4 microphone selection that selects a microphone based on its channel) based on the generated frequency distribution corresponding to the respective channels  (Matheja: Section 0078, lines 8-12- thus the frequency-selective dependent factor is used to select a signal with an active speaker’s signal) and output, to the recognition device, the observation signal corresponding to the selected channel. (Matheja: Section 0067, lines 6-8- thus the sound information after it has been enhanced is output to the loud speakers) 
	Claim 4, Matheja in view of Matsuura discloses wherein the processor is programmed to select a channel corresponding to the emphasized signal serving as the voice signal used for voice recognition from among the channels based on the generated frequency distribution corresponding to the respective channels (Matheja: Section 0006, lines 9-12- thus performing frequency-based selection for signal amplitude and active speaker determination thus a microphone channel with a higher frequency is selected)  and output to the recognition device the emphasized signal corresponding to the selected channel. (Matheja: Section 0006, lines 7-10- thus selecting the channel having the highest signal energy of the microphone signal for each subband- thus the channel with the highest energy means the channel with its corresponding microphone with the voice detection activity is selected) 
	Claim 5, Matheja in view of Matsuura discloses wherein the processor is programmed to calculate an index value for the generated frequency distribution corresponding to the respective channels (Matheja: Section 0038, lines 1-4- thus k reads on the frequency index that represents the frequency of the microphone signal) and select a channel corresponding to a voice signal used for voice recognition from among the channels based on the calculated index value. (Matheja: Section 0111, lines 1-4 microphone selection that selects a microphone based on its channel)
	Claim 6, Matheja in view of Matsuura discloses wherein the processor is programmed to calculate a kurtosis of the frequency distribution corresponding to the respective channels as the index value; (Matheja: Section 0042, lines 2-5 estimate without limitation, the peak level where the peak level reads on the kurtosis). 
	select a channel corresponding to a voice signal used for voice recognition from among the channels based on the calculated kurtosis. (Matheja: Section 0111, lines 1-4 microphone selection that selects a microphone based on its channel with the peak level of frequency- Matheja section 0057)

	Claim 7, Matheja in view of Matsuura discloses wherein the processor is programmed to select a channel corresponding to the maximum kurtosis among the calculated kurtosises corresponding to the respective channels. (Matheja: Section 0044- thus the weighted sum of all peak levels (Kurtosis) and it is determined or selected by the given equation and therefore the processor uses the equation to determine the maximum Kurtosis or peak in the signals within each channels)  
                (NB- thus the Peak levels reads on the maximum Kurtosis) 
	 
	Claim 9, Matheja discloses a voice extraction method that is a calculation method executed by a computer, the method comprising:
	beam-forming processing (Section 0029, lines 6-7- thus the system includes beamforming processing-Section 0032, lines 6-9 beamforming with common microphone array) for each microphone in a microphone array including a plurality of microphones, (Section 0028, lines 4-6- the microphone arrangement reads on the  microphone array) each microphone corresponding to one of a plurality of channels; (Section 0039,lines 1-3 and 9-11- values for the necessary full band VAD for each channel means each microphone with a voice activity detection has its own channel- please see fig. 2A and 2B shows channels 1,2,3 and 4 for array microphones 1,2,3 and 4 respectively)  
	acquiring an observation signal (Section 0028, lines 5-6-sound information such as speech from a human speaker reads on the observation signal) that is a signal for each channel that is a signal of voice received by the channel; (Section 0039, lines 9-11, fig. 2A and 2B-thus specific counters (speech activity) are increased for each channel that specifics speakers are active thus the channel of the microphone with the speaker speaking gets its counter increased-See NB). 
  (NB- thus a channel with Counter max represents a microphone with a person speaking-please see section 0039, lines 20-23)

	generating an emphasized signal for each observation signal (Sound information from the user speaking into the microphone)  by increasing the observation signal by an amount corresponding to the microphone corresponding to the channel for the observation signal; (Section 0030, lines 1-5- thus the signal output by the speech signal enhancement module reads on emphasized signal since sound information is amplified or increased by the enhancement module-NB)
               (NB- Thus the sound information from the user is enhanced/amplified/increased by the speech signal enhancement module to generate an enhanced or amplified or emphasized signal to a loudspeaker) 
	generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; (Section 0061, lines 5-14 thus the “frequency-wise selection is only done for the amplitude” this means for each signal from any of the microphone arrays, a frequency distribution is generated) and selecting a channel corresponding to a voice signal used for voice recognition from among the channels based on the generated frequency distribution corresponding to the respective channels. (Section 0064, lines 5-8- thus the speaker activity detection module can be used for selecting the channel with the best signal quality in a frequency-selective manner- thus the channel with the best frequency signal is selected)
Mathejia does not disclose increasing or amplifying an observation signal by an amount corresponding to the directivity microphone and form directivity.
Matsuura discloses increasing or amplifying an observation signal by an amount corresponding to the directivity microphone (Section 0035, lines 3-6- thus “The directivity information includes degrees of amplification (increasing)  with respect to the audio signals from the microphones (observation signal) and form directivity the number of audio signal channels to be obtained after the directivity signal processing and form directivity”- thus the signal of the microphones are amplified with the directivity information). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enhancing the signal of a microphone with directivity information. The motivation is to enhance the quality of the signal from each microphone without interference. 

	Claim 10, Matheja discloses a non-transitory computer-readable recording medium having stored a voice extraction program that causes a computer to execute functions comprising:
	beam-forming processing (Section 0029, lines 6-7- thus the system includes beamforming processing-Section 0032, lines 6-9 beamforming with common microphone array) for each microphone in a microphone array including a plurality of microphones, (Section 0028, lines 4-6- the microphone arrangement reads on the  microphone array) each microphone corresponding to one of a plurality of channels; (Section 0039,lines 1-3 and 9-11- values for the necessary full band VAD for each channel means each microphone with a voice activity detection has its own channel- please see fig. 2A and 2B shows channels 1,2,3 and 4)  
	acquiring an observation signal (Section 0028, lines 5-6-sound information such as speech from a human speaker reads on the observation signal)  that is a signal for each channel that is a signal of voice received by the channel; (Section 0039, lines 9-11, fig. 2A and 2B-thus specific counters (speech activity) are increased for each channel that specifics speakers are active thus the channel of the microphone with the speaker speaking gets its counter increased-See NB). 
  (NB- thus a channel with Counter max represents a microphone with a person speaking-please see section 0039, lines 20-23)
	generating an emphasized signal for each observation signal (Sound information from the user speaking into the microphone) by increasing the observation signal by an amount corresponding to the microphone corresponding to the channel for the observation signal; (Section 0030, lines 1-5- thus the signal output by the speech signal enhancement module reads on emphasized signal since sound information is amplified or increased by the enhancement module-NB)
               (NB- Thus the sound information from the user is enhanced/amplified/increased by the speech signal enhancement module to generate an enhanced or amplified or emphasized signal to a loudspeaker) 
generating, for each of the channels, frequency distribution of amplitude of the generated emphasized signal; (Section 0061, lines 5-14 thus the “frequency-wise selection is only done for the amplitude” this means for each signal from any of the microphone arrays, a frequency distribution is generated) and
selecting a channel corresponding to a voice signal used for voice recognition from among the channels based on the generated frequency distribution corresponding to the respective channels. (Section 0064, lines 5-8- thus the speaker activity detection module can be used for selecting the channel with the best signal quality in a frequency-selective manner- thus the channel with the best frequency signal is selected)
Mathejia does not disclose increasing or amplifying an observation signal by an amount corresponding to the directivity microphone and form directivity.
Matsuura discloses increasing or amplifying an observation signal by an amount corresponding to the directivity microphone (Section 0035, lines 3-6- thus “The directivity information includes degrees of amplification (increasing)  with respect to the audio signals from the microphones (observation signal) and form directivity the number of audio signal channels to be obtained after the directivity signal processing and form directivity”- thus the signal of the microphones are amplified with the directivity information). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enhancing the signal of a microphone with directivity information. The motivation is to enhance the quality of the signal from each microphone without interference. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzgerald 2015/0146885 discloses an electronic circuit with a wide band frequency response by electronic circuitry captures a first signal by a first MEMS structure that exhibits a first frequency response in a voice frequency range. The circuit also includes capturing a second signal by a second MEMS structure that exhibits a second frequency response in an ultrasound frequency range. A combination of the first frequency response and the second frequency response achieves a target frequency response in a combined frequency range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                             	02/02/2021